  Case: 1:18-cv-00858-SJD-SKB Doc #: 1 Filed: 12/04/18 Page: 1 of 21 PAGEID #: 1



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


SHARA GUINN,
individually and on behalf of all similarly
situated individuals,
                                                     Case No. 1:18-cv-858
        Plaintiffs,
                                                     DISTRICT JUDGE
                v.

ALLURA USA LLC, PLYCEM USA LLC
D/B/A ALLURA, PLYCEM USA, INC.,
ELEMENTIA USA, INC., ELEMENTIA,
S.A. DE C.V.,

        Defendants.


                                          COMPLAINT

       Plaintiff Shara Guinn, on behalf of herself and others similarly situated (“Class

Members”), now brings the following complaint.

                                       NATURE OF ACTION

       1.       This is a consumer class action against Defendants Allura USA LLC, Plycem

USA LLC d/b/a Allura, Plycem USA, Inc., Elementia USA, Inc. and Elementia, S.A. de C.V.

(hereinafter referred to as “Defendants”) on behalf of all persons and entities who own homes,

residences or other structures physically located in Ohio, on which Defendants’ fiber cement

exterior siding is or was installed.

       2.       Defendants’ Fiber Cement Siding is referred to as “the Siding” in this complaint.

       3.       As discussed herein, the Siding on Plaintiff’s and Class Members’ homes suffers

from an inherent defect resulting in the Siding cracking, chipping, flaking, peeling or splitting.

Homes eventually suffer water and moisture intrusion as a result.



                                                 1
  Case: 1:18-cv-00858-SJD-SKB Doc #: 1 Filed: 12/04/18 Page: 2 of 21 PAGEID #: 2



       4.      If it were properly manufactured and installed on homes, the Siding would meet

all applicable standards for weather resistance and perform adequately.

       5.      However, as a result of the defect in the Siding, Plaintiff and Class Members have

incurred and will incur thousands of dollars in damages to replace the Siding.

                                        THE PARTIES

       6.      Plaintiff Shara Guinn is a citizen and resident of Warren County, Ohio.

       7.      Defendant Allura USA LLC is a subsidiary of Plycem USA LLC, and Plycem

USA, Inc. Allura USA LLC has a principal place of business in Texas, and at all times relevant

herein, Allura USA LLC transacted and conducted business in Ohio.

       8.      Specifically, Allura USA LLC manufactured, warranted, advertised, and sold

defective fiber cement siding that was installed on Plaintiffs’ homes and those of hundreds and

potentially thousands of Class Members in Ohio.

       9.      Defendant Plycem USA LLC d/b/a Allura was and is a Delaware corporation,

with a principal place of business in Texas, and all times relevant herein, Plycem USA LLC d/b/a

Allura transacted and conducted business in Ohio.

       10.     Plycem USA LLC d/b/a Allura manufactured, warranted, advertised, and sold

defective fiber cement siding that was installed on Plaintiffs’ homes and those of hundreds if not

thousands of Class Members in Ohio.

       11.     Defendant Plycem USA Inc. was and is a Georgia corporation, with a principal

place of business in Texas. At all times relevant herein, Plycem USA Inc. transacted and

conducted business in Ohio.

       12.     Plycem USA Inc. manufactured, warranted, advertised, and sold defective fiber

cement siding that was installed on Plaintiffs’ homes and those of thousands of Class Members




                                                2
  Case: 1:18-cv-00858-SJD-SKB Doc #: 1 Filed: 12/04/18 Page: 3 of 21 PAGEID #: 3



in Ohio.

       13.     Defendant Elementia USA, Inc. is a Delaware corporation, with a principal place

of business in Texas. At all times relevant herein, Elementia USA, Inc. transacted and conducted

business in Ohio.

       14.     Elementia USA, Inc. manufactured, warranted, advertised, and sold defective

fiber cement siding that was installed on Plaintiffs’ homes and those of thousands of Class

Members in Ohio.

       15.     Defendant Elementia, S.A. de C.V. was and is a corporation organized and

existing under the laws of another country. At all times relevant herein, Elementia, S.A. de C.V.

conducts and is engaged in business in the State of Ohio.

       16.     Elementia, S.A. de C.V. manufactured, advertised, and sold defective fiber

cement siding that was installed on Plaintiffs’ homes and those of thousands of Class Members

in Ohio.

       17.     At all times relevant herein, Elementia, S.A. de C.V., Elementia USA, Inc.,

Plycem USA LLC, Plycem USA Inc., and Allura USA LLC jointly transacted and conducted

business in Ohio.

       18.     The Defendants are the agents and/or alter egos of each other, and the corporate

interests of these Defendants were amalgamated so that they in effect operated as one and the

same entity.

       19.     Defendants used, commingled, and combined their resources to design, develop,

manufacture, market, and sell the fiber cement siding at issue.

       20.     At all times relevant herein, the Defendants were actual and/or de facto joint

ventures in the design, development, manufacture, marketing, and sales of the fiber cement




                                                3
  Case: 1:18-cv-00858-SJD-SKB Doc #: 1 Filed: 12/04/18 Page: 4 of 21 PAGEID #: 4



siding at issue.

                                   JURISIDICTION AND VENUE

        21.        This Court has personal jurisdiction over the parties and has jurisdiction over the

subject matter of this action.

        22.        Jurisdiction in this Court lies under 28 U.S.C. § 1332(a) (the general diversity

statute), because the amount in controversy exceeds $75,000 and there is complete diversity of

citizenship among the parties.

        23.        Jurisdiction also lies under § 1332(d)(2) (“CAFA”), because, as to the proposed

class, the amount in controversy exceeds $5,000,000, and the citizenship of the proposed class of

Ohio homeowners is at least minimally diverse from the Defendants.

        24.        Venue lies in this Court under 28 U.S.C. § 1391(b)(2).

                                     FACTUAL ALLEGATIONS

        25.        Defendants hold themselves out to the construction industry and the public at

large as being providers of superior, quality, and durable products, including the Siding that is

the subject of this litigation.

        26.        At all times relevant herein, Defendants were engaged in the design,

manufacturing, marketing, sale, supply and delivery of the fiber cement siding in the State of

Ohio.

        27.        At all times relevant herein, Defendants designed, manufactured, marketed, sold,

supplied and distributed the Siding.

        28.        Upon information and belief, in making the Siding, Defendants used fly ash as in

ingredient, instead of the more common grain and silica used by other manufacturers of fiber

cement siding.




                                                     4
  Case: 1:18-cv-00858-SJD-SKB Doc #: 1 Filed: 12/04/18 Page: 5 of 21 PAGEID #: 5



       29.     Fly ash is a by-product of coal burning power plants and costs less than cement,

so its use by Defendants lowered the cost of making the Siding.

       30.     However, Defendant’s decision to use fly ash resulted in water absorption,

porosity problems, and other uniform defects alleged herein—none of which are inherent in the

better grain and silica sand design formulations.

       31.     Upon information and belief, Defendants learned that the addition of fly ash into

its Siding caused water absorption and porosity problems.

       32.     When this defective Siding goes through repeated freeze-thaw cycles, it

experiences increased expansion and contraction as a result of excess moisture in the product.

       33.     Excessive expansion and contraction of the Siding leads to the uniform defects

which are alleged herein.

       34.     Defendants market and warrant the Siding as durable, and as offering long-lasting

protection for a specified life of 50 years.

       35.     Defendants also represent to the public that their Siding will last for 50 years

without problems, or, if it does not last 50 years, then Defendants would remedy the situation.

       36.     At all times material hereto, Defendants marketed and represented the Siding by

claiming:

               a.      “Combining the appearance and workability of wood with the durability of
                       specially formulated fiber cement, Allura Lap Siding not only looks great
                       but lasts considerably longer than traditional exterior wall cladding or
                       vinyl siding.”

               b.      “Unlike wood, vinyl and other traditional building materials, Allura Fiber
                       Cement products resist damage from hail or termite attacks, resist rot, are
                       non-combustible, and free from manufacturing defects. They are also
                       suitable in both hot and cold climates and are fire resistant. What’s more,
                       Allura products feature realistic wood grain and textures, come in an
                       incredible array of colors and are paintable for unlimited design
                       possibilities.”



                                                    5
  Case: 1:18-cv-00858-SJD-SKB Doc #: 1 Filed: 12/04/18 Page: 6 of 21 PAGEID #: 6



               c.     “When it comes to the natural look you want with none of the hassles,
                      Allura Fiber Cement products are all you need. • Durable, engineered to
                      endure harsh weather & high wind climates • Non-combustible, Class A
                      fire rating • Superior aesthetics • Factory Pre-Primed • Distinctive, more
                      realistic textures • 50-year Limited Warranty • Best ROI for homeowners*
                      for 8 years in a row.”

               d.     “It won’t rot, warp or splinter and is designed to significantly outperform
                      wood in every way.”

       37.     Plaintiff’s builder or subcontractor, as well as Class Members’ builders and

subcontractors, relied on Defendants’ representations and warranties in purchasing the Siding.

       38.     As discussed herein, the Siding has not lived up to Defendants’ representations,

given the early and severe deterioration, and given that the Siding requires unexpected

maintenance, premature repair, and replacement.

       39.     The Siding prematurely fails, causing damage to the underlying structures and

other property of Plaintiff and members of the Class and lowers the value of the property.

       40.     All of Defendants’ Siding is uniformly defective such that Plaintiff and Class

members’ Siding fails before the time periods advertised, marketed, and guaranteed by

Defendants or otherwise expected by ordinary consumers purchasing siding.

       41.     Specifically, Plaintiff’s and Class Members’ Siding is cracking, splitting, warping

as well as falling off Plaintiffs’ and Class Member’s homes.

       42.     The defects present in the Siding are so severe that Plaintiff and Class Members

must repair or replace their siding sooner than reasonably expected by ordinary consumers who

purchase siding generally and by consumers who purchased the Siding.

       43.     As a result of the defects and failures alleged herein, Plaintiff and the Class have

suffered actual damages.

       44.     The water intrusion and above-described damages resulting from the Siding

constitutes “occurrences” resulting in “property damage” to property other than Defendants’


                                                 6
  Case: 1:18-cv-00858-SJD-SKB Doc #: 1 Filed: 12/04/18 Page: 7 of 21 PAGEID #: 7



“product” as those are terms commonly defined and used in the typical commercial general

liability insurance policy.

          45.    The above-described defects are due to fundamental design, engineering and

manufacturing errors, which are within Defendants’ expertise.

          46.    Because the Siding cracks, prematurely degrades, otherwise fails and permits

water intrusion, it violates the building codes and industry standards.

          47.    The above-described deficiencies exist at the time the Siding leaves the factory.

          48.    Failure of the Siding begins upon installation and continues during repeated and

prolonged exposure to weather and ordinary use.

          49.    The Siding on Plaintiff’s and Class Members’ homes has and will continue to fail

prematurely compared to the time expected by ordinary consumers, the time marketed by

Defendants, and the time warranted by Defendants. This will cost each homeowner thousands of

dollars to repair the damage associated with the Siding, and to prevent such damage from

continuing into their homes and to prevent water intrusion into their home due to defects in the

siding.

          50.    Defendants knew or reasonably should have known the Siding is defective as

designed and manufactured such that the product fails prematurely due to moisture invasion or

other defects.

          51.    From experience with other defective siding issues, Plaintiff can aver that the

outward manifestation of Siding deterioration and deformation is cracking, warping,

discoloration, and product shrinkage. At the extreme, the Siding will break and fall off the house.

          52.    In short, the Siding does not perform in accordance with the reasonable

expectations of consumers and is not a suitable building product to be installed on houses or




                                                  7
  Case: 1:18-cv-00858-SJD-SKB Doc #: 1 Filed: 12/04/18 Page: 8 of 21 PAGEID #: 8



buildings.

          53.   Upon information and belief, Defendants have received thousands of complaints

alleging a defect in their Siding.

          54.   Upon information and belief, some of these claims have been improperly rejected

and other of claims have been settled in a manner not strictly consistent with Defendants’

warranty.

          55.   Despite receiving a litany of complaints from consumers, such as Plaintiff and

other members of the Class, Defendants have refused to convey effective notice to consumers

about the defects, and refused to fully repair damage caused by the premature failure of their

product.

          56.   Defendants’ response to customers’ claims has been woefully inadequate under

the circumstances. Defendants are seeking to limits homeowners’ recovery to replacement costs

of individual boards of Siding piece by piece. Defendants do not pay the full cost of labor to

replace failed Siding.

          57.   Defendants’ uniform representations to Plaintiff and the Class that the Siding

defects did not represent a design or manufacturing defect or that the problems were caused by

improper installation constitute affirmative misrepresentations of material fact in light of the

known defects inherent in the Siding purchased by Plaintiff and the Class.

          58.   Such representations serve to conceal the true nature of Defendants’ defective

Siding.

          59.   At all relevant times, Defendants had a duty to disclose to Plaintiff and Class

Members that the Siding was defective, prone to foreseeable and uniform problems, such as the

problems described herein, and otherwise was inherently flawed in its design such that the Siding




                                                  8
  Case: 1:18-cv-00858-SJD-SKB Doc #: 1 Filed: 12/04/18 Page: 9 of 21 PAGEID #: 9



was not suitable for use as an exterior building material.

       60.     Because the defects in Siding are latent and not detectable at the time of purchase

until manifestation, Plaintiff and the Class members were not reasonably able to discover their

Siding was defective, despite the exercise of due diligence.

       61.     The relatively small size of the typical individual Class member’s claims, and

because most homeowners and/or property owners have only modest resources, makes it

unlikely that individual Class members could afford to seek a full and fair recovery against

Defendants on their own.

       62.     This is especially true in light of the size and resources of Defendants, and a class

action is, therefore, the only reasonable means by which Class members can obtain relief from

these Defendants.

       63.     Plaintiff seeks to recover, for herself and for the Class, the costs of repairing the

damage to her property and replacing her Siding, and injunctive relief requiring Defendants to

replace their defective Siding to uniformly provide relief in accordance with its obligations under

the law.

              PLAINTIFF’S EXPERIENCE WITH THE DEFECTIVE SIDING

       64.     In 2006, Plaintiff purchased a new home from Cristo Homes, Inc., which installed

the Siding.

       65.     After noticing that the Siding was failing, Plaintiffs contacted Cristo Homes.

       66.     Cristo Homes eventually identified the Siding as Allura’s Maxitile fiber cement

siding. Cristo Homes purchased the Siding from Carter Lumber, and produced invoices that

purportedly show this.

       67.     Plaintiff now experiences significant problems with the Siding, which are




                                                  9
Case: 1:18-cv-00858-SJD-SKB Doc #: 1 Filed: 12/04/18 Page: 10 of 21 PAGEID #: 10



worsening.

      68.    The Siding started to warp and pull away from the house itself. It looks like this:




      69.    Cracks between the Siding appeared and worsened as time passed.

      70.    The paint is starting to come off the Siding.




                                              10
Case: 1:18-cv-00858-SJD-SKB Doc #: 1 Filed: 12/04/18 Page: 11 of 21 PAGEID #: 11



       71.     There are cracks in the Siding around the windows of the house, letting water

intrude, causing damage inside the house. It looks like this:




       72.     Plaintiff has discussed the issue with homeowners in her neighborhood, whose

houses were built with the same Siding. Her neighbors are having the same problems, and she

sees their houses falling apart as well.

                   ESTOPPEL FROM THE STATUTE OF LIMITATIONS
                             OR STATUTE OF REPOSE

       73.     Defendants knew or reasonably should have known the Siding was defective prior

to the time of sale, and intentionally concealed that material information and the truth concerning

their product from Plaintiffs, Class members and the general public, while continually marketing

the Siding as dependable.

       74.      Defendants’ acts of concealment include failing to disclose that the Siding was



                                                11
Case: 1:18-cv-00858-SJD-SKB Doc #: 1 Filed: 12/04/18 Page: 12 of 21 PAGEID #: 12



defectively manufactured and would deteriorate in less than its expected lifetime, leading to

damage to the very structures they were purchased to protect.

        75.     Plaintiffs did not discover that the Siding suffers from an inherent defect until

recently.

        76.     Regardless, all conditions precedent to the prosecution of this action have been

satisfied including, without limitation, that this action was filed within two years from the date

the defect or damage became apparent to Plaintiff and within ten years of the house’s substantial

completion in 2016.

        77.     Accordingly, Defendants are estopped from asserting the statute of limitations or

statute of repose as bars to this action.

                ESTOPPEL FROM PLEADING WARRANTY LIMITATIONS AND
                                  DISCLAIMERS

        78.     Defendants are also estopped from relying on any warranty limitation or

disclaimer as a defense to Plaintiffs’ and Class Members’ claims.

        79.     By virtue of Defendants’ acts, the Siding installed in Plaintiffs’ and Class

Members’ residences has not lived up to Defendants’ warranties and representations, and given

the defective condition of the Siding and the premature deterioration the Siding that requires

unexpected maintenance, wear and/or replacement, the Siding has not proven to be of the value

bargained for and/or of that compared to other siding.

        80.     Defendants knew or should have known that their Siding was defective in design

and/or manufacture, and said Siding was not fit for their ordinary and intended use, was not

merchantable, and failed to perform in accordance with the advertisements, marketing materials

and warranties disseminated by Defendants or with the reasonable expectations of ordinary

consumers such as Plaintiffs and Class Members.



                                                 12
Case: 1:18-cv-00858-SJD-SKB Doc #: 1 Filed: 12/04/18 Page: 13 of 21 PAGEID #: 13



       81.     Accordingly, any warranty provided by Defendants fails of its essential purpose

because its purports to warrant that the Siding will be free from defects for a prescribed period of

time when in fact said Siding falls far short of the applicable warranty period.

       82.     The remedies available under Defendants’ warranties are limited to such an extent

that they do not provide a minimum adequate remedy.

       83.     As a result, any time limitations, exclusions, or disclaimers which restrict the

remedies encompassed within Defendants’ warranties are unconscionable and unenforceable,

and therefore, Defendants are estopped from relying on the same.

       84.     Defendants’ shipping of the Siding with actual or constructive knowledge of the

defects, or with negligent or reckless disregard of the presence of defects constituted a breach of

their express warranty, and makes the limitations of the express warranty unconscionable in all

respects, and therefore void ab initio.

                               CLASS ACTION ALLEGATIONS

       85.     Plaintiffs bring this class action on behalf of herself and a Class defined as

follows:

               All persons and entities who own structures within the State of
               Ohio on which Defendants’ Siding is installed.

               But is also defined to exclude:

               (a) any Judge or Magistrate Judge presiding over this action and members of their
                   families;

               (b) Defendants and any employee of Defendants;

               (c) any entity in which Defendants have a controlling interest or which has a
                   controlling interest in Defendants’ and its legal representatives, assigns, and
                   successors; and

               (d) any person who has released Defendants or is currently in litigation with
                   Defendants related to Defendants’ Siding..



                                                 13
Case: 1:18-cv-00858-SJD-SKB Doc #: 1 Filed: 12/04/18 Page: 14 of 21 PAGEID #: 14



              Plaintiff proposes that the Class be divided into subclasses if necessary to align
              class interests. No such subclass is apparent at this time.

       86.    Plaintiff seeks class certification under Fed. R. Civ. P. 23(b)(3) and (c)(4).

       87.    Plaintiff and can demonstrate that common questions of law and fact predominate

over questions affecting only individual class members. R. 23(b)(3). Those questions include:

              (a) Whether the Siding is defective;

              (b) Whether the Siding is subject to cracking and is not suitable for use as an
                  exterior siding product for the duration of time advertised, marketed, and
                  warranted;

              (c) Whether the Siding will continue to crack and degrade over time;

              (d) Whether Defendants were negligent in their design and manufacture of the Siding;

              (e) Whether Defendants knew or should have known about the defective condition
                  of the Siding;

              (f) Whether Defendants concealed and/or failed to disclose the defective
                  condition of the Siding to consumers;

              (g) Whether Defendants breached their express or implied warranties;

              (h) Whether Defendants’ conduct was negligent, reckless, willful, wanton,
                  intentional, fraudulent or the like, entitling Plaintiffs to statutory or punitive
                  damages from Defendants;

              (i) Whether Defendants’ conduct, acts and omissions constitute a breach of
                  contract, violation of the building code, negligence, negligence per se,
                  negligent misrepresentations and/or violation of the Ohio Consumer Sales
                  Practices Act;

              (j) Whether the Siding failed to perform in accordance with the reasonable
                  expectations of ordinary consumers;

              (k) Whether Defendants’ conduct in marketing and selling its Siding involved
                  misrepresentations, intentional omissions, or was otherwise unfair and
                  deceptive; and

              (l) Whether Plaintiffs and the Class are entitled to compensatory damages and
                  the amount of damages for the removal and replacement of the defective
                  Siding.

       88.    Plaintiff can show that the class action is a superior device for resolving these


                                                14
Case: 1:18-cv-00858-SJD-SKB Doc #: 1 Filed: 12/04/18 Page: 15 of 21 PAGEID #: 15



claims. R. 23(b)(3). It is superior because individual joinder of all members of the Class is

impracticable.

        89.      If individual Class Members were required to bring separate actions, this Court

and Courts throughout Ohio would be confronted with a multiplicity of lawsuits burdening the

court system, while also creating the risk of inconsistent rulings and contradictory judgments.

        90.      Moreover, Plaintiff envisions no unusual difficulty in the management of this

action as a class action.

        91.      Absent a class action, the vast majority of Class Members likely would not be in a

position to litigate their claims individually and would have no effective remedy to vindicate

their claims.

        92.      Plaintiff can also meet the requirements of Fed. R. Civ. P. 23(a).

        93.      Numerosity, 23(a)(1): Members of the Class are so numerous that their individual

joinder is impracticable. While the precise number is unknown at this time, upon information and

belief, the proposed Class is comprised of a least hundreds of members dispersed throughout the

state of Ohio, the joinder of whom in one action is impractical.

        94.      Upon information and belief, the Class is ascertainable and identifiable from

Defendants’ records, builders’ records, and through looking at the Siding.

        95.      Commonality, 23(a)(2): The critical question of law and fact common to the Class

that will materially advance the litigation is whether the Siding is inherently defective, contrary

to the expectations imparted by Defendants through their warranties, representations, and

omissions.

        96.      Furthermore, other questions of law and fact common to the Class that exist as to

all members of the Class and predominate over any questions affecting only individual members




                                                  15
Case: 1:18-cv-00858-SJD-SKB Doc #: 1 Filed: 12/04/18 Page: 16 of 21 PAGEID #: 16



of the Class include the following:

        97.      Typicality, 23(a)(3): Plaintiff’s claims are typical of the claims of the members of

the Class, as all such claims arise out of Defendants’ conduct in designing, manufacturing,

marketing, advertising, warranting and selling the defective Siding and Defendants’ conduct in

concealing the defects in the Siding to owners, contractors, developers, and suppliers. There is

nothing unusual or atypical about the way the Siding is failing on Plaintiff’s house.

        98.      Adequate Representation, 23(a)(4): Plaintiff will fairly and adequately protect the

interests of the Class members. She has no interests antagonistic to those of the proposed Class.

        99.      Further, Plaintiff has retained counsel experienced in the prosecution of complex

class actions and construction defect cases. Plaintiff’s counsel is adequately capitalized to handle

litigation of this size.

                                         CONSTRUCTION

        100.     This Complaint should be construed so as to incorporate the factual allegations

above into the relevant counts below.

                                            COUNT 1:
                                   Breach of Implied Warranties

        101.     At all times mentioned herein, Defendants manufactured or supplied the Siding,

and prior to the time the Siding was purchased by Plaintiff’s and Class Members’ contractors or

one of its entities or subcontractors, Defendants impliedly warranted to the builders,

subcontractors, Plaintiff, Class Members, and the general public that the Siding was of

merchantable quality and fit for the use for which it was intended.

        102.     However, as described herein, the Siding was unfit for its intended use and it was

not of merchantable quality, as warranted, in that it had propensities to break down and fail to

perform and protect when put to its normal intended use.



                                                  16
Case: 1:18-cv-00858-SJD-SKB Doc #: 1 Filed: 12/04/18 Page: 17 of 21 PAGEID #: 17



       103.    The Siding caused Plaintiff and Class members to sustain damages as herein

alleged.

       104.    The Siding was similarly unfit for its particular purpose to be used on Plaintiff’s

and Class Members’ homes.

       105.    Defendants failed to provide adequate remedy and added additional terms to the

warranties which independently cause the purported warranty to fail its essential purpose,

thereby permitting remedy under implied warranties.

       106.    In addition, any attempts to waive or disclaim these warranties were not

conspicuous and were otherwise unenforceable.

       107.    As a direct and proximate result of the breach of said warranties, Plaintiffs and the

Class members suffered and will continue to suffer loss as alleged herein in an amount to be

determined at trial.

                                          COUNT 2:
                                  Negligent Misrepresentation

       108.    Defendants, through their marketing. materials, website, brochures, product

literature, warranties and agents, made representations to the Plaintiff and Class Members,

builders, suppliers and the public about the superior quality and durability of their Siding and

components.

       109.    Defendants transmitted said representations to the Plaintiff and Class Members,

builders, suppliers and the public while failing to disclose the defective condition of their Siding,

including the substantial leakage and consequential damages that would or could likely result

from their Siding’ defects.

       110.    Defendants have a pecuniary interest in making these representations and non-

disclosures and had a duty to communicate truthful information to the Plaintiff and Class



                                                 17
Case: 1:18-cv-00858-SJD-SKB Doc #: 1 Filed: 12/04/18 Page: 18 of 21 PAGEID #: 18



Members, builders, suppliers and the public.

       111.    Defendants breached their duties by failing to exercise due care in making the

above-described representations and non-disclosures and the Plaintiff and Class Members,

builders, suppliers and the public relied on these representations and non-disclosures.

       112.    The Plaintiff and Class Members have suffered a pecuniary loss as a direct and

proximate result of their reliance upon these representations and non-disclosures.

                                           COUNT 3:
                                           Negligence

       113.    Defendants had a duty to Plaintiff and the Class to exercise reasonable and

ordinary care in the formulation, testing, design, manufacture, and marketing of the Siding.

       114.    Defendants breached their duty to Plaintiff and the Class by designing,

manufacturing, advertising and selling a product that is defective and will fail prematurely, and

by failing to promptly remove the Siding from the marketplace or to take other appropriate

remedial action.

       115.    Defendants knew or should have known that the Siding was defective, would fail

prematurely, was not suitable for use as an exterior siding product, and otherwise was not as

warranted and represented by Defendants.

       116.    As a direct and proximate cause of Defendants’ negligence, Plaintiffs and the

Class have suffered actual damages in that the Siding was purchased by an agent of Plaintiffs or

the Class Members and installed on Plaintiffs’ and Class Members’ homes.

       117.    Upon information and belief, the defect in the Siding causes damage to Plaintiff’s

and Class members’ existing homes in addition to damage to the siding itself, by allowing

moisture to enter through the Siding.

       118.    These failures have caused and will continue to cause Plaintiff and the Class



                                                18
Case: 1:18-cv-00858-SJD-SKB Doc #: 1 Filed: 12/04/18 Page: 19 of 21 PAGEID #: 19



Members to incur expenses repairing or replacing their siding as well as the resultant progressive

property damage.

                                          COUNT 4:
              Violation of Unfair Trade Practices and Consumer Protection Laws

       119.     The Ohio Consumer Sales Practices Act, O.R.C. ch. 1345 et seq., makes

deceptive or unfair methods of trade and competition illegal.

       120.     By selling the Siding throughout the State of Ohio and making representations

regarding its product, Defendants have affected commerce and trade within the State.

       121.     Defendants engaged in unfair or deceptive acts or practices in violation of law

when, in selling and advertising the Siding, Defendants failed to give Plaintiffs and members of

the Class adequate warnings and notices regarding the defects in the Siding.

       122.     Defendants’ acts and omissions possessed the tendency or capacity to mislead or

create the likelihood of deception.

       123.     Defendants knew or should have known that its Siding was defective, would fail

prematurely, was not suitable for use as an exterior Siding product, and otherwise was not as

warranted and represented by Defendants.

       124.     Defendants’ misrepresentations, concealment, omissions, and other deceptive

conduct were likely to deceive and cause misunderstanding and/or in fact caused Plaintiffs and

other members of the Class to be deceived about the suitability of the Siding for use as a long-

lasting exterior borne building product that would be backed by warranties of up to 50 years, and

those warranties would in fact be honored by Defendants.

       125.     Defendants intended that Plaintiff, Class members and or their agents and

subcontractors and contractors would rely on their misrepresentations, concealment, warranties,

deceptions, and/or omissions regarding the suitability, durability, and useful life of its defective



                                                 19
Case: 1:18-cv-00858-SJD-SKB Doc #: 1 Filed: 12/04/18 Page: 20 of 21 PAGEID #: 20



Siding.

          126.   The facts concealed or not disclosed by Defendants are material facts in that

Plaintiffs and any reasonable consumer would have considered those facts important in deciding

whether to purchase the Siding or purchase homes or structures constructed with the Siding.

          127.   Had Plaintiffs and the Class known the Siding was defective and would fail

prematurely they would not have purchased the Siding or they would have either negotiated

additional warranty coverage, negotiated a lower price to reflect the risk, or simply avoided the

risk altogether by purchasing different siding.

          128.   Defendants have violated, among other provisions of the CSPA, O.R.C.

1345.02(A), subsection (B)(1) (that their product has “performance characteristics, accessories,

uses, or benefits that it does not have”), subsection (B)(2) (that their product is of a certain grade,

which it isn’t), and subsection (B)(10) (regarding warranties).



          WHEREFORE, Plaintiffs pray that this Court will certify a class and for judgment

against Defendants, for:

    1.     For an order certifying the Class, appointing Plaintiff as representative of the Class, and
           appointing the law firm representing Plaintiff as counsel for the Class;

    2.     Declare that Defendants are financially responsible for notifying all Class members of
           the problems with the Siding;

    3.     Enter an award of attorneys’ fees and costs, as allowed by statute and law;

    4.     Enter an award of pre-judgment and post-judgment interest, as provided by statute and
           law;

    5.     Enter an award for compensatory damages sustained by Plaintiffs and Class;

    6. Enter an order for equitable and/or injunctive relief;

    7. Enter and order for payment of costs of suit herein incurred;



                                                  20
Case: 1:18-cv-00858-SJD-SKB Doc #: 1 Filed: 12/04/18 Page: 21 of 21 PAGEID #: 21



   8.    Enter an award of treble damages for its unfair and deceptive trade practices as provided
         under Ohio law; and

   9. Grant such other or further relief as may be appropriate under the circumstances.

                                   DEMAND FOR JURY TRIAL

        Plaintiff demands a trial by jury on all issues.




                                               Respectfully submitted,




                                                /s/ William F. Cash III
                                               William F. Cash III (Ohio Bar No. 84482)
                                               LEVIN, PAPANTONIO, THOMAS,
                                               MITCHELL, RAFFERTY & PROCTOR, P.A.
                                               316 South Baylen Street Suite 600
                                               Pensacola, Florida 32502
                                               Phone: 850-435-7059
                                               bcash@levinlaw.com
                                               Attorneys for Plaintiffs




                                                  21
